





EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”), dated effective as of
June 1, 2008 (the “Effective Date”), is entered into by and between SIGNALIFE,
INC., a Delaware corporation, whose principal executive office is located
at 4705 Laurel Canyon Boulevard, Studio City, California (“Signalife” or the
“company”), and ROWLAND PERKINS, an individual residing in Los Angeles at
Signalife’s address of record ("Perkins), with reference to the following facts:

RECITALS

WHEREAS; Signalife wishes to employ Perkins as Chief Executive Officer, based
upon Perkins’s  experiential level and the needs and wishes of Signalife;

WHEREAS; Perkins is also a director of Signalife;

WHEREAS; Perkins is currently acting as Interim Administrative Chief Executive
of Signalife;

WHEREAS; Perkins has done his due diligence about Signalife necessary to
understand the business and achievements of the Company, and Perkins wishes to
join the Company as a senior executive to assist  the Company to reach
profitability;

WHEREAS; in order to avail itself of Perkins’s skill, knowledge and experience
necessary to the successful management of Signalife, Signalife and Perkins
desire to enter into a more formal relationship for a specified duration
pursuant to which Signalife will employ Perkins as its Chief Executive Officer,
and Perkins desires to become employed by Signalife in this position; and

WHEREAS; the parties each desire to enter into a written employment agreement
formally documenting their relationship and setting forth their mutual rights,
duties and responsibilities.

NOW, THEREFORE; in consideration of the mutual covenants and promises contained
herein, and for valuable consideration, the receipt and sufficiency of which are
hereby mutually acknowledged, the parties to this Agreement (collectively
“parties” and individually a “party”), intending to be legally bound, agree as
follows:

AGREEMENT

1.

DEFINITIONS

When used in this Agreement, the following terms shall have the meanings set
forth below (all terms used in this Agreement that are not defined in this
section shall have the meaning set forth elsewhere in this Agreement):

“Annual Salary” is defined in section 4(A).

“Board” means Signalife’s Board of Directors and, where applicable, any of its
constituted committees.

“Code Of Ethics” means Signalife’s Code of Business Conduct and Ethics, as
amended from time-to-time.





-1-







--------------------------------------------------------------------------------







“Change of Control” means the occurrence after the date hereof of any of (1)
with the exception of ARC Finance Group, LLC, any acquisition (other than
directly from Signalife) in one or more transactions or series of related
transactions after the date hereof by an individual or legal entity or “group”
(as described in Rule 13d-5(b)(1) promulgated under the Securities Exchange Act
of 1934, as amended) of effective control (whether through legal or beneficial
ownership of capital stock of Signalife, by contract or otherwise) of in excess
of 33% of the voting securities of Signalife, or (2) a replacement at one time
or within a three year period of more than one-half of the members of
Signalife’s board of directors which is not approved by a majority of those
individuals who are members of the board of directors on the date hereof (or by
those individuals who are serving as members of the board of directors on any
date whose nomination to the board of directors was approved by either (i) a
majority of the members of the board of directors who are members on the date
hereof and/or (ii) by persons not currently directors whom themselves were
approved by a majority of the members of the board of directors who are members
on the date hereof or were approved by members as of the date hereof), or (3)
the execution by Signalife of an agreement to which the company  is a party or
by which it is bound, providing for any of the events set forth above in (1) or
(3).  Notwithstanding the foregoing, such transaction shall not constitute a
Change of Control in the event that Perkins is then a director of Signalife and
he either:  (i) expressly voted in favor of the transaction constituting the
Change of Control or abstained from voting or otherwise failed or refused to
vote; or (ii) resigned from the Board prior to such vote in anticipation of such
vote.

“Disability” (or the related term “Disabled”) means any of the following:  (1)
the receipt by Perkins of any disability insurance benefits; (2) a declaration
to the effect that Perkins is legally incompetent by a court of competent
jurisdiction, a worker’s compensation board or other government or
quasi-government agency; or (3) Perkins’s incapacity due to medically documented
mental or physical illness or disability to substantially perform the regular
employment duties of his office and as an employee of Signalife on a full-time
basis (with reasonable accommodations for such disability, if and to the extent
then required by applicable law) for a period of three (3) cumulative months
within any six (6) month continuous period.

“Employment Period” means the term of the Perkins’s employment as defined in
section 11.

“Options” is defined in section 4(B).

“Performance Bonus” is defined in section 4(B)(2).

“Sale Of Business” shall mean the approval by the Board and, if applicable, the
holders of its voting securities, of (1) the sale or other disposition of all or
substantially all of the assets of Signalife (other than to a controlled entity
or in liquidation of the company); or (2) the complete liquidation or
dissolution of Signalife.  Notwithstanding the foregoing, such transaction shall
not constitute a Sale Of Business in the event that Perkins is then a director
of Signalife and he either:  (1) expressly voted in favor of the transaction
constituting the Sale of Business or abstained from voting or otherwise failed
or refused to vote; or (ii) resigned from the Board prior to such vote in
anticipation of such vote.




“Severance Pay” is defined in section 13(C).

"Termination By Signalife For Good Cause" means the termination by Signalife of
this Agreement and the employment relationship between Signalife and Perkins
resulting from the determination by Signalife in its sole discretion that one or
more of the following events has occurred that any of Perkins’s





-2-







--------------------------------------------------------------------------------







representations or warranties contained in this Agreement is or was not
materially true, accurate and/or complete;

(1)

(2)

that Perkins caused Signalife or its subsidiaries to be convicted of a crime, or
to incur criminal penalties in material amounts;

(3)

any directive by any governmental authority having jurisdiction over Signalife
requiring Perkins’s termination; and/or

(4)

Perkins’s conviction of or plea of guilty or nolo contendere to a felony offense
or a misdeameanor offense involving a crime of dishonesty or moral turptitude.

“Termination By Signalife Without Good Cause” means the termination by Signalife
of this Agreement and the employment relationship between Signalife and Perkins
for any reason other than death, Disability or any other reason other than
Termination By Signalife For Good Cause.  

"Termination By Perkins For Good Reason” means the termination by Perkins of
this Agreement and the employment relationship between Signalife and Perkins
resulting from the determination by Perkins in his sole discretion that one or
more of the following events has occurred:

(1)

Signalife breached or wrongfully failed and/or refused to fulfill and/or perform
(i) any of its material obligations, promises or covenants under this Agreement,
or (ii) any of the material warranties, obligations, promises or covenants in
any agreement (other than this Agreement) entered into between Signalife and
Perkins, without cure, if any, as provided in such agreement;

(2)

except in connection with Perkins’s Disability, Signalife, through its directors
or executive officers other than Perkins, and without the consent of
Perkins:  (i) substantially alters or materially diminishes the position,
nature, status, prestige or responsibilities of Perkins as an executive officer
from those in effect as of the Effective Date as modified by mutual agreement of
the parties from time-to-time; or (ii) assigns additional duties or
responsibilities to Perkins which were wholly and clearly inconsistent with the
position, nature, status, prestige or responsibilities of his duties then in
effect; and/or

(3)

Signalife, through its directors or executive officers other than Perkins and
without Perkins’s knowledge, intentionally requires Perkins to commit or
participate in any felony or other serious crime.

(4)

For purposes of the foregoing, Termination By Perkins For Good Reason shall not
include any isolated, insubstantial and inadvertent action not taken in bad
faith that Signalife promptly remedies after receipt of notice thereof given by
Perkins. In the event of conflicting or competing termination events that are
considered Termination By Signalife For Good Cause and Termination By Perkins
For Good Reason, then the former shall be deemed to control

“Termination By Perkins Without Good Reason” means the termination by Perkins of
this Agreement and the employment relationship between Signalife and Perkins for
any reason other than other than death, Disability, a Change in Control, a Sale
Of Business or Termination By Perkins For Good Reason.  





-3-







--------------------------------------------------------------------------------







2.

E

MPLOYMENT AS EXECUTIVE OFFICER

(A)

Employment

Signalife hereby employs Perkins as its Chief Executive Officer during the
Employment Period, and Perkins hereby accepts that employment, upon the terms
and conditions set forth herein, and Perkins agrees to do and perform all
services, acts, or things necessary or advisable to discharge his duties under
that position pursuant to the terms of this Agreement and subject to the Bylaws
and Certificate of Incorporation of the company.

(B)

Duties

As Chief Executive Officer of Signalife, Perkins’s duties and responsibilities
shall include all functions normally performed by the chief executive officer of
a publicly traded company within industry standards and acceptable practice.
 Perkins shall also perform such other reasonable duties, be accountable for
such other reasonable responsibilities and be granted such other reasonable
authority consistent with Perkins’s office with Signalife as may be reasonably
determined from time to time by the Board.  The parties acknowledge that
Perkins’s principal objective and responsibility shall be the development and
implementation of strategies that will lead to the expeditious and effective
introduction of Signalife’s products such as to maximize revenues and profits.

(C)

Supervision

As Chief Executive Officer, Perkins shall report to the Board.

(D)

Devotion Of Time

During the Employment Period, Perkins shall perform, faithfully and loyally and
to the best of his abilities, the duties attendant to the offices to which he
has been appointed and shall devote his attention, knowledge and experience and
give his best efforts, skills and abilities to promote Signalife’s business and
interests in a professional manner on a basis of approximately three (3) days
per week on average.  During the Employment Period, Perkins shall render
business services solely in the performance of his duties to Signalife.  The
foregoing shall not be construed to prohibit Perkins from (1) attending to
personal matters or other pre-existing business matters from time-to-time as
needed during business hours to the extent reasonably necessary to address such
matters, (2) serving on corporate, civic, religious, charitable or other
community board of directors or committees or engaging in civic, religious,
charitable or other community activities; (3) delivering lectures, fulfilling
speaking engagements or teaching at educational institutions organizations; or
(4) managing personal investments (collectively, the Permitted Activities”); so
long as such services and activities are (i) disclosed to Signalife where
appropriate, (ii) are not in conflict with Signalife's business, and (iii) the
performance of such Permitted Activities do not adversely affect or interfere
with Perkins’s ability to perform his duties under this Agreement.  

(E)

Travel

During the Employment Period, Perkins shall, at the cost of Signalife pursuant
to section 6 be available to travel as the needs of Signalife’s business may
require





-4-







--------------------------------------------------------------------------------







(F)

Cooperation and Compliance With Company Policies

During the Employment Period, Perkins shall:

(1)

at all times faithfully, loyally, conscientiously, diligently and, to the best
of his ability, perform all of his duties and obligations under this Agreement,
and otherwise promote Signalife’s interests and welfare and reputation of
Signalife, all consistent with the highest and best standards of its industry;

(2)

cooperate with and work to the best of his ability with the Board and with the
other members of Signalife’s executive management team;

(3)

adhere at all times to Signalife’s Code of Ethics;

(4)

comply with all reasonable rules and regulations and policies now in effect
(including insider trading and reporting policies) or as subsequently modified,
governing the conduct of Signalife's employees and those of any subsidiary or
affiliated entity for which he is employed, including policies relating to
insider trading and reporting obligations intended to comply with the Securities
Exchange Act of 1933; and

(5)

not commit any acts of gross negligence, willful misconduct, dishonesty, fraud
or misrepresentation, racism, sexism or other discrimination, or any other acts
which would tend to bring Signalife or any of its subsidiaries or affiliated
entities into public scandal or ridicule, or would otherwise result in material
harm to their business or reputation.  

3.

CONTINUED APPOINTMENT AS DIRECTOR

Signalife agrees that so long as Perkins is Signalife’s Chief Executive Officer
that it shall use its best efforts to cause the Board and Signalife’s
shareholders to appoint and engage Perkins as a director of the company during
the Employment Period.

4.

COMPENSATION

(A)

Annual Salary

(1)

As base compensation to Perkins for services to be rendered under this Agreement
during the Employment Period, Signalife shall pay or cause to be paid to Perkins
an annual base salary of, one hundred twenty thousand U.S. dollars (US $120,000)
plus two thousand dollars ($2,000) per diem for every day worked over an average
of three days per week (the “Annual Salary”).  The Annual Salary shall be
payable in conformity with Signalife’s normal payroll periods, but at least
semi-monthly, and in any event shall be subject to all withholdings or
deductions described in section 14 of this Agreement.  In any pay period in
which Perkins shall be employed for less than the entire number of business days
in such pay period, the Annual Salary for such pay period shall be prorated on
the basis of the number of business days during which Perkins was actually
employed during such pay period, divided by the actual number of business days
in such pay period.  Perkins agrees that Signalife may, in its sole discretion
to the extent the company has inadequate liquidity, pay his Annual Salary in s-8
registered common stock (with the exception of income tax withholdings).

(2)

Effective as of the each anniversary of the Effective Date, the Board (with
Perkins abstaining from voting if he is then a director) shall evaluate
Perkins’s performance in view of increasing





-5-







--------------------------------------------------------------------------------







his Annual Salary by such amount as the Board may determine (in their sole
discretion and without any obligation to do so) to be reasonable, after taking
into consideration Signalife's present and prospective financial resources and
commitments and the progress in its business plan, and the contributions of
Perkins toward that progress.

(B)

Options

(1)

Time-In-Service Options.  As additional compensation to Perkins for services to
be rendered under this Agreement during the Employment Period, Signalife shall
grant or cause to be granted to Perkins effective as of the date of this
Agreement ten-year common share purchase options (the “Time-In-Service Options”)
entitling him to purchase five hundred thousand (500,000) unregistered or
“restricted” Signalife common shares (subject to adjustments for Stock Splits or
recapitalizations, each being defined as a “Recapitalization”), at a price of
sixty cents ($.60) per share.  The Time-In-Service Optionsshall vest in eight
quarterly installments based upon continued employment under this Agreement,
with the first installment vesting on the first quarterly anniversary date
(i.e., three months) of the Effective Date, and on each quarterly anniversary
thereafter.  

(2)

Stock Performance Options.  

(i)

As additional compensation to Perkins for services to be rendered under this
Agreement during the Employment Period, Signalife shall grant or cause to be
granted to Perkins (upon satisfaction of the following performance requirements)
common share purchase options (“Stock Performance Options”) equal to fifty
thousand (50,000) shares at an exercise price of sixty cents ($0.60) per share
for every thirty cents ($0.30) of incremental common stock price appreciation
over a baseline of sixty cents ($0.60) per share with respect to Signalife’s
common stock as reported on the principal stock exchange or market on which
Signalife’s common shares trade.  For purposes of determining whether the
foregoing thirty cents ($0.30) of incremental common stock price appreciation
has occurred (each, an “incremental reference point”), the average closing price
for Signalife’s common stock on the principal exchange or market must exceed the
aforesaid thirty cents ($0.30) incremental reference point for a two (2) week
period.  Under no circumstances shall Perkins receive Stock Performance Options
entitling him to purchase more than one million (1,000,000) shares (subject to
adjustment for a Recapitalization), such amount constituting a “cap” to the
grant of Stock Performance Options.

(ii)

By way of example, assume that Signalife’s average closing price for its common
stock as reported on the principal stock exchange or market on which Signalife’s
common shares trade increases from sixty-five cents ($0.65) to one dollar and
twenty-five cents ($1.25) over a two (2) week period.  In that event, Perkins
would be granted one set of options (the “First Incremental Option Grant”) to
purchase fifty thousand (50,000) shares at an exercise price of sixty cents
($0.60) per share in connection with attaining the ninety cent ($0.90)
incremental reference point (i.e., an average closing price of ninety cent
($0.90) for sixty (60) days), and a second set of options (the “Second
Incremental Option Grant”) to purchase an additional fifty thousand (50,000)
shares at an exercise price of sixty cents ($0.60) per share in connection with
attaining the one dollar twenty cent ($1.20) incremental reference point (i.e.,
an average closing price of one dollar twenty cent ($1.20) for sixty (60) days).

(iii)

It should be noted that once an option grant is made in connection with any
particular incremental reference point (such as the one dollar twenty cent
($1.20) incremental reference point in connection with the Second Incremental
Option Grant), there shall not be a second grant of options in connection with
any subsequent attainment of that particular incremental reference point, it
being understood that the initial option granted with respect to that
particularly incremental reference





-6-







--------------------------------------------------------------------------------







point shall continue to be deemed grant, subject to exercisability restrictions.

(3)

Financial Performance Options.  As additional compensation to Perkins for
services to be rendered under this Agreement during the Employment Period,
Signalife shall grant or cause to be granted to Perkins (upon satisfaction of
the following performance requirements) ten-year common share purchase options
(the “Financial Performance Options”) equal to fifty thousand (50,000) shares
for every five hundred thousand ($500,000) dollars of EBIDTA (as that term is
defined under GAAP) that Signalife achieves in any of its fiscal years during
Perkins’s employment hereunder.  The calculation of EBIDTA and the grant of the
options shall be made following the issuance by Signalife of audited financial
statements for the fiscal year in question.  Under no circumstances shall
Perkins receive Financial Performance Options entitling him to purchase more
than one million (1,000,000) shares, subject to adjustment for a
Recapitalization, such amount constituting a “cap” to the grant of Financial
Performance Options.

(4)

Term Of Options.  Subject to the forfeiture and acceleration provisions
contained in section 13(E):  (i) the Time-In-Service Options shall lapse ten
years from the Effective Date; and (ii) the Stock Performance Options and
Financial Performance Options shall expire upon the later of ten (10) years from
the Effective Date or five (5) years from the grant date of each incremental set
of options.

(5)

Option Certificates.  The grant of the Time-In-Service Options, Stock
Performance Options and Financial Performance Options (collectively, the
“Options”) shall each be evidenced by a written common share purchase option
agreement or certificate containing such terms as Signalife determines to be
appropriate consistent with the terms of this Agreement.

(6)

Income Taxes.  The Time-In-Service Options, Stock Performance Options and
Financial Performance Options (collectively, the “Options”) shall be considered
to be non-qualified and taxable upon exercise under Section 83 of the Internal
Revenue Code for U.S. income tax purposes, and Signalife shall have no
obligation to pay or reimburse Perkins for the income tax consequences of his
exercise of the Options or sale of the shares acquired by such exercise.  The
exercise of the Options shall be subject to all withholdings or deductions
described in section 14 of this Agreement.

(7)

Registration.  No later than six months following the grant of Options under
this section 4(B), Signalife shall at its cost file a registration statement
with the SEC under SEC form S-8 or any other available SEC registration form to
register the common shares underlying the Options, and shall use its best
efforts to procure effectiveness of such registration statement. .

(8)

Principal Exchange Or Market.  The principal exchange or market for Signalife’s
common stock shall be deemed to refer to any United States stock exchange or
market upon which Signalife’s common stock is traded (if any), including only
(a) the New York Stock Exchange, (b) any NASDAQ stock exchange, (c) any stock
exchange owned by either the New York Stock Exchange or any NASDAQ stock
exchange, (d) the American Stock Exchange, (e) the OTCBB marketplace or (f) the
Pink Sheets.  In the event Signalife’s common stock is trading on more than one
of the foregoing stock exchanges or markets, the principal exchange or market
shall be deemed to be the exchange or market containing the highest amount of
trading volume during the preceding quarter upon which the common share purchase
option is measured.

(9)

Cashless Exercise Feature.  All Options granted in accordance with this
Agreement shall contain a net or cashless exercise feature.





-7-







--------------------------------------------------------------------------------







(C)

Performance Bonuses

The Board (with Perkins abstaining from voting if he is then a director) may
from time-to-time, but not less than one (1) time per year, evaluate Perkins’s
performance and, in their sole discretion upon completion of that evaluation,
may award Perkins a performance bonus (the “Performance Bonus”) in such amount
and form of payment as they may determine in such discretion to be reasonable or
appropriate.  In determining whether or not to award a Performance Bonus, the
Board may take into consideration other compensation paid or payable to Perkins
under this Agreement, as well as the financial and non-financial progress of the
business of the company to date and the contributions of Perkins toward that
progress.  Payment of the Performance Bonus shall be subject to all withholdings
or deductions described in section 14 of this Agreement.

5.

BENEFITS

(A)

Flexible Time Off (Vacation)

(1)

During each calendar year, Perkins shall be entitled to the greater of (1)
twenty-five (25) business days paid time-off or (2) such greater number of paid
time-off days as established for the executive officers for Signalife as a group
pursuant to Signalife’s employment policies and practices and approved by the
Board.  Any days taken–off by Perkins under this section shall be taken during a
period or periods reasonably satisfactory to Signalife.

(2)

Flexible time-off days under this subsection shall be in addition to regular
paid legal holidays provided by Signalife to Perkins pursuant to Signalife’s
employment policies and practices as they relate to all employees.  Flexible
time-off days under this subsection shall be prorated with respect to any period
under this Agreement that is less than a full calendar year (for example, the
period from the Effective Date until the end of calendar year containing the
Effective Date).

(3)

To the extent that Perkins does not fully use such paid time-off during any
calendar year, then such days shall be carried forward, forfeited or compensated
for non-use in accordance with Signalife’s employment policies and practices;
provided, however, under no circumstances shall Perkins be entitled to
compensation for unused paid time-off in excess of fifteen (15) business days.  

(B)

Sick Leave

(1)

During each calendar year, Perkins shall be entitled to the greater of (1) ten
(10) business days paid sick-leave; or (2) such greater number of paid
sick-leave days as established for the executive officers of Signalife as a
group pursuant to Signalife’s employment policies and practices and approved by
the Board.

(2)

Flexible time-off days under this subsection shall be prorated with respect to
any period under this Agreement that is less than a full calendar year (for
example, the period from the Effective Date until the end of calendar year
containing the Effective Date).

(3)

To the extent that Perkins does not fully use such sick-leave during any
calendar year, then such days shall be carried forward or forfeited in
accordance with Signalife’s employment policies and practices.  Under no
circumstances shall Perkins be entitled to any compensation for unused paid
sick-leave.  





-8-







--------------------------------------------------------------------------------







(C)

Automobile or Allowance

During the Employment Period, Signalife shall in the sole discretion of the
Board provide Perkins with either the use of a company-owned or leased
automobile or, in the alternative, an automobile allowance  payable on the first
day of each month.  If an automobile allowance is provided, it shall be used by
Perkins as full or partial reimbursement for the use or availability of
Perkins’s personal automobile for the business of the company.  In addition,
Signalife shall reimburse Perkins the greater of (i) the sum of fifty cents
($0.50) per mile or (ii) if applicable, the maximum amount per mile allowed as a
deduction by the IRS, as against the mileage that he uses either the aforesaid
company-owned or leased automobile or his personal automobile for company
business upon submission of an itemized mileage report.   Perkins shall be
responsible for all income taxes imposed on Perkins by reason of the foregoing.

(D)

Participation In Employee Group Benefit Programs

During the Employment Period, Perkins shall have the same rights, privileges,
benefits and opportunities to participate in any Employee Group Benefit Program
(as such term is defined below) which may now or hereafter be generally offered
or afforded by Signalife to its rank and file employees as a group or to
similarly situated executive officers as a group.  Perkins’s participation in
any Employee Group Benefit Program pursuant to this section will be subject to
the normal eligibility requirements of such programs as well as the normal
contribution/payment requirements  For purposes of the foregoing, the term
Employee Group Benefit Program shall collectively refer to: (1) medical
insurance or dental insurance plans or programs (collectively, the "Health
Plans"), (2)  life insurance, death benefit, accident benefit or disability
insurance plans or programs (collectively, the "Insurance Plans") and (3) plans
providing for retirement benefits, whether tax qualified or un-qualified, and
including retirement, 401(k), pension, profit-sharing, annuity or savings plans
and programs (collectively, the "Retirement Plans").  The term Employee Group
Benefit Program shall not be deemed to include plans established primarily for
compensatory purposes for individual or small targeted group of employees,
including the stock option or stock grant plans.  Notwithstanding the foregoing,
Signalife shall cover all premiums to be paid (but not deductibles or
co-payments) under any Health Plans.  In the alternative, at Executive’s
discretion, Company shall reimburse Executive for his

(E)

 Participation In Executive Fringe Benefits and Perquisites.

Perkins shall be entitled to all fringe benefits and perquisites generally made
available by Signalife to the group composed of the company’s senior executives
with the approval of the Board.  The preceding sentence shall not be deemed to
executive benefit or incentive compensation plans targeted to individual senior
executives.

6.

OFFICE AND FACILITIES

Perkins shall be provided with (i) if requested by Perkins, an appropriate
office at Signalife’s executive offices located in Studio City, California, and
(ii) with such secretarial and other support facilities as are commensurate with
Perkins's executive status with the company, which facilities shall be adequate
for the performance of his duties hereunder.

7.

BUSINESS EXPENSES

(1)

During the Employment Period, Perkins is authorized to incur, and Signalife
shall directly pay or reimburse Perkins for, all reasonable and necessary
business expenses duly and actually incurred





-9-







--------------------------------------------------------------------------------







by Perkins in connection with the duties and services to be performed by Perkins
under this Agreement, notwithstanding that Signalife may be prohibited under
applicable law from deducting the entire amount of such expenses.  These
business expenses shall include, without limitation, entertainment, meals,
travel, lodging, engineering, trade, technical journals and books necessary to
perform employment duties, and other similar out-of-pocket expenses.

(2)

Perkins shall submit to Signalife itemized expense statements setting forth the
date, purpose and amount of the expense incurred, together with corresponding
receipts showing payment by Perkins in cases where he seeks reimbursement, all
in conformity with business expense payment and/or reimbursement policies as may
be established by Signalife from time to time, all of which shall comply with
the substantiation requirements under applicable law (including the United
States Internal Revenue Code of 1986), pertaining to the deductibility of such
expenses.  Direct payment and/or reimbursement shall be made by Signalife no
later than thirty (30) days of Perkins’s submission of the foregoing
documentation.  Signalife shall reserve the option in all cases to pay directly
the persons entitled to payment for such business expenses.  At Executive’s
option and for ease of tracking, Executive shall receive a Company credit card
if Executive so chooses.

8.

ADVANCES

(1)

Subject to subsection (1) below, Signalife and its subsidiaries and affiliated
entities may from time-to-time and without any obligation to do so, make
advances to Perkins against any compensation or other amounts to be paid to him
under this Agreement (each, an “Advance”).  Any amounts due hereunder to Perkins
shall, at the election of Signalife, be offset by any then outstanding Advances.
 Perkins agrees, in the event of his termination of employment, that Signalife
shall have the right to offset the amount of any and all outstanding Advances
against any amounts due Perkins, whether under this Agreement or otherwise, and
that any remaining balance of the Advances shall be repaid by Perkins within
thirty (30) days after his termination date.  If any Advance is not repaid
within that thirty (30) day period, simple interest shall accrue on the unpaid
balance at the Wachovia Bank prime rate, plus two percent (2%), with such
interest rate being adjusted (including with respect to outstanding indebtedness
under this section) on the first day of January and July each year. Perkins
agrees to pay all costs of collection incurred by Signalife with respect
thereto, including reasonable attorneys’ fees and legal costs.  The foregoing
shall be superceded by the express terms of any written agreement between
Signalife and Perkins to the contrary.  

(2)

Anything in this agreement to the contrary notwithstanding, for so long as
Signalife is a reporting company with the SEC, under no circumstances shall
Signalife directly or indirectly, including through any subsidiary, extend or
maintain credit, or arrange for the extension of credit, or renew an extension
of credit, in the form of a personal loan to Perkins within the meaning of
Section 13(k) of the Securities Exchange Act of 1934 and rules promulgated
thereunder by the SEC, if Perkins is then a director or executive officer of
Signalife with the meaning of said act and rules.

9.

DIRECTORS’ AND OFFICERS’ INSURANCE AND INDEMNITY

(1)

During the Employment Period, Signalife shall maintain in full force and effect
at its own expense, a policy of directors’ and officers’ liability insurance
with Perkins as an insured in an amount of not less than five million dollars
($5,000,000.00).  

(2)

Signalife agrees to indemnify and hold Perkins harmless consistent with and
pursuant to the terms and conditions of the Signalife’s Director indemnification
agreement or practices, or in





-10-







--------------------------------------------------------------------------------







connection with the provisions of Delaware law, the latter of which shall take
priority over the former to the extent of any differences between the two.

10.

INITIAL TERM AND RENEWALS

This Agreement shall have an initial term(the “Initial Term”) commencing on the
Effective Date and ending on the earlier of (1) the Termination Date (as that
term is defined below) or (2) the first anniversary of the Effective Date;
provided, however, that unless otherwise terminated pursuant to the terms
hereof, this Agreement shall be automatically renewed for successive one (1)
year terms (each a “Renewal Term”) unless either Signalife or Perkins provides
written notice to the other party of its or his intention not to renew, which
notice shall be given not less than sixty (60) days prior to the expiration of
the pending term.   The term of the Perkins’s employment pursuant to this
Agreement is referred to herein as the “Employment Period.”  The term
“Termination Date” means (1) if Perkins’s employment is terminated by Signalife
or Perkins for any reason other than for death or Disability, the effective date
of termination as stipulated in the written notice of termination provided or,
if none is provided, the effective date upon which Perkins’s employment ceased;
(2) if Perkins’s employment is terminated by reason of death, the date of
Perkins’s death; and (3) if Perkins’s employment is terminated by reason of
Disability, the date of the event of disability.

11.

EARLY TERMINATION

(A)

Death

Anything in this Agreement to the contrary notwithstanding, in the event of
Perkins’s death this Agreement and Perkins’s employment relationship with
Signalife shall terminate immediately, and Perkins’s beneficiaries shall be
entitled to the benefits provided in section 12 to the extent applicable. Such
termination shall not in and of itself be, nor shall it be deemed to be, a
breach of this Agreement.  

(B)

Disability

(1)

Anything in this Agreement to the contrary notwithstanding, Signalife shall have
the right at its sole discretion, subject to the requirements of any applicable
law governing termination that may supercede this Agreement, to terminate this
Agreement and Perkins’s employment hereunder at any time in the event of
Perkins’s Disability, and Perkins shall be entitled to the benefits provided in
section 12 to the extent applicable.  Such termination in and of itself shall
not be, nor shall it be deemed to be, a breach of this Agreement

(2)

If the Board determines that Perkins is Disabled under subsection (3) of the
definition of Disability (relating to Signalife’s determination that Perkins is
incapacitated), and Perkins disagrees with their conclusion, then Signalife
shall have the right to engage a qualified independent physician reasonably
acceptable to Perkins to examine Perkins at Signalife’s sole expense.  The
determination of such physician shall be provided in writing to the parties and
shall be final and binding upon the parties for all purposes of this Agreement.
 Perkins hereby consents to examination in the manner set forth above, and
waives any physician-patient privilege arising from any such examination as it
relates to the determination of the purported disability.  

(C)

Termination By Signalife For Good Cause

(1)

Anything in this Agreement to the contrary notwithstanding, Signalife shall have
the right to terminate this Agreement and Perkins’s employment hereunder in the
event such termination





-11-







--------------------------------------------------------------------------------







constitutes Termination By Signalife For Good Cause, upon giving written notice
to Perkins specifying in reasonable detail:  (i) the event which constitutes the
good cause; (ii) the pertinent facts and circumstances underlying the good
cause; and (iii) the effective date of the termination (which date may, at
Signalife’s election, be effective upon receipt of said written notice by
Perkins).  In the event of such termination, Perkins shall be entitled to the
benefits provided in section 12 to the extent applicable. Such termination shall
not in and of itself be, nor shall it be deemed to be, a breach of this
Agreement.  Signalife’s failure to set forth in the notice of termination any
fact or circumstance which contributes to a showing of good cause, if
applicable, shall not operate as a waiver or preclusion of Signalife in from
asserting such fact or circumstance in enforcing its rights under this
Agreement.

(2)

If any event described in the definition of Termination By Signalife For Good
Cause occurs, and such event is in the sole discretion of Signalife reasonably
susceptible of being cured, then Perkins shall be entitled to a grace period of
fifteen (15) days following receipt of written notice of such event to
effectuate a cure, if such a cure is within reasonable possibility.  If
Signalife determines, in its sole discretion, that such event is not reasonably
susceptible of being cured by Perkins within such cure period, Signalife may
grant a longer cure period to Perkins to cure such event to the reasonable
satisfaction of Signalife, provided Perkins promptly commences and diligently
pursues such cure.

(D)

Termination By Signalife Without Good Cause

Anything in this Agreement to the contrary notwithstanding, Signalife shall have
the right, subject to the requirements of any applicable law governing
termination that may by operation of law be applicable to this Agreement, to
terminate this Agreement and Perkins’s employment hereunder in the event such
termination constitutes Termination By Signalife Without Good Cause, upon giving
at least thirty (30) days’ prior written notice to Perkins.  In the event of
such termination, Perkins shall be entitled to the benefits provided in section
12 to the extent applicable.  Such termination shall not in and of itself be,
nor shall it be deemed to be, a breach of this Agreement.

(E)

Termination By Perkins For Good Reason

(1)

Anything in this Agreement to the contrary notwithstanding, Perkins shall have
the right, subject to the notice and cure provisions contained in subsection (2)
below, to terminate this Agreement and his employment hereunder together with
Signalife at any time in the event such termination constitutes Termination By
Perkins For Good Reason, upon giving written notice to Signalife specifying in
reasonable detail:  (i) the event which constitutes the good reason; (ii) the
pertinent facts and circumstances underlying the good reason; and (iii) the
effective date of the termination which date may, at Perkins’s election, be
effective upon receipt of said written notice by Signalife).  In the event of
such termination, Perkins shall be entitled to the benefits provided in section
12 to the extent applicable.  Such termination shall not in and of itself be,
nor shall it be deemed to be, a breach of this Agreement.  

(2)

In the event any of the events described in the definition of Termination By
Perkins For Good Reason occurs and that event is reasonably susceptible of being
cured, then Signalife shall be entitled to a grace period of thirty (30) days
following receipt of written notice of that event to cure that event; provided,
however, if the event is not reasonably susceptible of being cured within that
thirty (30) day period, Signalife shall be granted a reasonable amount of
additional time to cure that event provided that Signalife promptly commences
and diligently pursues a cure for that event.





-12-







--------------------------------------------------------------------------------







(F)

Termination By Perkins Without Good Reason

Anything in this Agreement to the contrary notwithstanding, Perkins shall have
the right to terminate this Agreement and Perkins’s employment hereunder in the
event such termination constitutes Termination By Perkins Without Good Reason,
upon giving at least thirty (30) days’ prior written notice to Signalife.  In
the event of such termination, Perkins shall be entitled to the benefits
provided in section 12 to the extent applicable.  Such termination shall not in
and of itself be, nor shall it be deemed to be, a breach of this Agreement.  In
the event Perkins terminates this Agreement Without Good Reason on or before
June 1, 2009, Perkins shall cause to be repaid to Signalife all consideration
received by him hereunder.

(G)

Change Of Control

Anything in this Agreement to the contrary notwithstanding, in the event of a
Change in Control, Perkins shall have the right, exercisable no later than sixty
(60) days following the date of such Change in Control, to terminate this
Agreement.  In the event of such termination, Perkins shall be entitled to the
benefits provided in section 12 to the extent applicable.  

(H)

Sale Of Business

Anything in this Agreement to the contrary notwithstanding, in the event of a
Sale Of Business, Perkins shall have the right, exercisable no later than sixty
(60) days following the date of such Change in Control, to terminate this
Agreement upon giving at least thirty (30) days’ prior written notice to
Signalife.  In the event of such termination, Perkins shall be entitled to the
benefits provided in section 12 to the extent applicable.

(I)

Suspension Of Duties

Anything in this Agreement to the contrary notwithstanding, in the event of the
termination of this Agreement or Perkins’s relationship as an employee of
Signalife for any reason whatsoever, including the provision by Perkins of
prospective notice of termination, then Signalife may, upon written notice to
Perkins, immediately relieve Perkins of all duties and responsibilities under
this Agreement and relieve Perkins of authority to act on behalf of, or legally
bind, Signalife.  Such suspension shall not in and of itself be, nor shall it be
deemed to be, a breach of this Agreement.  

12.

PAYMENTS TO PERKINS UPON EARLY TERMINATION

(A)

General

Except as otherwise expressly provided below in this section 13, in the event of
the termination of this Agreement or the employment relationship between Perkins
and Signalife, then all rights and obligations of the parties under this
Agreement shall cease and be forfeited as of the effective date of such
termination, and Perkins shall have no further right or claim to any
compensation, benefits or severance under this Agreement.

(B)

Amounts Due In All Events To Perkins Upon Termination

In connection with any termination of this Agreement or the employment
relationship between Perkins and Signalife for any reason whatsoever, Signalife
shall, in addition to all other responsibilities set forth hereunder:





-13-







--------------------------------------------------------------------------------







(1)

pay to Perkins promptly following his termination all unpaid Annual Salary and
earned and payable Performance Bonuses, accrued in accordance with this
Agreement through the effective date of the termination, and Perkins shall not
be entitled to any Annual Salary or Performance Bonuses that would otherwise be
earned or accrued after the effective date of the termination;

(2)

in the event that Perkins is entitled to unused paid time-off pursuant to
section 5(A), promptly pay such amount to Perkins;

(3)

reimburse Perkins for any business expenses he incurred or accrued on or prior
to the effective date of the termination in accordance with section 6;

(4)

permit Perkins to continue to participate in any Employee Group Benefit Programs
as provided in section 5(D) to the extent required under applicable law or
pursuant to the terms of such plan.

(C)

Severance Pay

(1)

Death; Termination By Perkins For Good Reason Termination By Signalife Without
Good Cause.  Anything in this section 13 to the contrary notwithstanding, in the
event of the termination of this Agreement by reason of (1) Perkins’s death,
(2) Termination By Perkins For Good Reason; (3) Termination By Signalife Without
Good Cause, (4) a Sale of Business, or (5) a Change in Control, then Signalife
shall, until the earlier of (i) the earliest date the term of this Agreement
would otherwise lapse or expire; or (ii) a period of one (1) year commencing on
the last day of Perkins’s employment under this Agreement, continue to pay
Perkins an amount which equals the portion of the Annual Salary that Signalife
would have otherwise paid Perkins for such period, payable on the same basis as
such Annual Salary was previously paid; provided, however, in the event of a
Sale of Business, Perkins shall be paid an amount equal to two times his Annual
Salary, and in the event of a Change in Control, Perkins shall be paid an amount
equal to five times his Annual Salary.  The aforesaid payment is sometimes
hereinafter referred to as “Severance Pay”.  

(2)

Offsets.  Notwithstanding the foregoing, any Severance Pay payable shall be
offset and reduced by the amount of any statutory amounts required to be paid to
Perkins (other than in connection with his continuance performance of duties
under this Agreement) under applicable law in connection with termination of
employment.

(D)

Mitigation.  

Signalife acknowledges that Perkins shall not be required to mitigate the amount
of severance pay or severance benefits by seeking other employment or otherwise.

(E)

Forfeiture And Acceleration Of Options

(1)

Termination By Signalife For Good Cause.  Anything in this section 13(C) or
elsewhere in this Agreement to the contrary notwithstanding, in the event of the
termination of this Agreement by reason of Termination By Signalife For Good
Cause pursuant to section 12(C), then all of the Options shall be deemed
forfeited effective upon termination, whether vested or unvested.  

(2)

Death, Disability, Termination By Perkins Without Good Reason.  Anything in this
section 13(C) or elsewhere in this Agreement to the contrary notwithstanding, in
the event of the termination of this Agreement by reason of (1) Perkins’s death
pursuant to section 12(A), (2) Perkins’s





-14-







--------------------------------------------------------------------------------







Disability pursuant to section 12(B), or (3) Termination By Perkins Without Good
Reason pursuant to section 12(F), then all unvested Options shall be deemed
forfeited effective upon termination, and the remaining term of vested Options
shall be accelerated to two years from the date of death if earlier than the
stipulated expiration date for such vested Options.

(3)

Termination By Signalife Without Good Cause, Termination By Perkins For Good
Reason; Change of Control; Sale of Business.  Anything in this section 13(C) or
elsewhere in this Agreement to the contrary notwithstanding, in the event of the
termination of this Agreement by reason of (1) Termination By Signalife Without
Good Cause pursuant to section 12(D), (2) Termination By Perkins For Good Reason
pursuant to section 12(E), (3) a Change of Control pursuant to section 12(G), or
(4) a Sale of Business pursuant to section 12(H); then (i) all unvested
Time-In-Service Options shall fully vest, and (ii) all unvested Stock
Performance Options and Financial Performance Options which would have otherwise
vested in the twenty-four (24) month period following such termination shall
vest to the extent of the satisfaction of their performance requirements during
such twelve (12) month period; and (iii) all other unvested Options shall be
deemed forfeited effective upon termination.  In addition, the remaining term of
all vested Options (including those vested pursuant to the preceding sentence)
shall be accelerated to two (2) years from the date of termination if earlier
than the stipulated expiration date for such vested Options; with the exception
of any Stock Performance Options and Financial Performance Options which vest in
the twenty-four month period following termination as provided in the preceding
sentence, which shall expire two years from their date of vesting.

(F)

Release

In consideration of the consideration to be paid or given by Signalife to
Perkins under this section 13, Perkins shall release Signalife with respect to
any and all additional claims, liabilities or obligations of Signalife to
Perkins (other than the consideration payable under this section 13), whether at
law or equity; directly or indirectly arising in connection with the termination
of the Agreement or Perkins’s employment relationship with Signalife, including
any statutory amounts required to be paid to Perkins under applicable law.
 Perkins acknowledges that he has read and is familiar with and understands the
provisions of Section 1542 of the California Civil Code, which states that "A
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH, IF
KNOWN TO HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR,” and
Perkins expressly waives any right or claim of right he may have under said
provision as it relates to the releases addressed by this Agreement.

13.

INCOME AND PAYROLL TAX WITHOLDINGS AND DEDUCTIONS

Anything in this Agreement to the contrary notwithstanding, Signalife shall be
entitled to withhold or deduct from any payments or compensation payable by
Signalife to Perkins pursuant to the terms of this Agreement, including
severance payments: (1) all payroll deductions and other amounts required to be
withheld or remitted under applicable law such as, by way of example and not
limitation, those relating to income taxes, social insurance or social security,
old-age and survivor’s, disability and worker’s compensation; and (2) elective
Perkins deductions such as, for example, deductions relating to any Employee
Group Benefit Program in which Perkins participates.  In the case withholdings
relating to the payment of Performance Shares or any other non-cash property,
Signalife shall make any payments required to be withheld or remitted under
applicable law in cash, with a consequential reduction in the amount of non-cash
property delivered to Perkins.





-15-







--------------------------------------------------------------------------------







14.

CONFIDENTIALITY, PROPRIETARY PROPERTY AND COMPETITIVE PRACTICES

As a condition of Perkins’s employment, Perkins shall execute a Competitive
Practices Agreement in form reasonably satisfactory to both parties to this
Agreement.

15.

EXAMINATIONS

If requested by Signalife, Perkins shall submit to such physical examinations
and otherwise take such actions and execute and deliver such documents as may be
reasonably necessary to enable Signalife, at its expense and for its own
benefit, to obtain disability and/or life insurance on Perkins’s life.
 Notwithstanding the foregoing, Perkins makes no representation that any insurer
will grant such insurance to Signalife.

16.

NON-LIABILITY FOR DEBTS

Subject to applicable law, Perkins’s rights and obligations under this Agreement
shall not be subject to encumbrance or to the claims of Perkins’s creditors
(other than Signalife acting as a creditor), or subject to the debts, contracts
or engagements of Perkins or Perkins’s heirs, successors and assigns, and any
attempt to do any of the foregoing shall be null and void ab initio and without
force and effect.

17.

REPRESENTATIONS AND WARRANTIES  

(A)

By All Parties

Each of the parties to this Agreement hereby represents and warrants to each of
the other parties to this Agreement, each of which is deemed to be a separate
representation and warranty, as follows:

(1)

Such party, if an entity, is duly organized, validly existing and in good
standing under the laws of its state, territory or province of incorporation or
organization, and has all requisite corporate or other power and authority to
enter into this Agreement.

(2)

The execution and delivery of this Agreement by such party, and the performance
by such party of the transactions herein contemplated, have, if such party is an
entity, been duly authorized by its governing organizational documents, and are
not prohibited by its governing organization documents,  and no further
corporate or other action on the part of such party is necessary to authorize
this Agreement, or the performance of such transactions.  

(3)

This Agreement has been duly executed and delivered by such party and, assuming
due authorization, execution and delivery by all of the other parties hereto, is
valid and binding upon such party in accordance with its terms, except as
limited by:  (1) bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect relating to creditor rights generally;
and (2) general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).

(4)

Neither the execution or delivery of this Agreement, nor the performance by such
party of the transactions contemplated herein:  (1) if such party is an entity,
will breach or conflict with any of the provisions of such party’s governing
organizational documents; or (2) to the best of such party’s knowledge and
belief, will such actions violate or constitute an event of default under any
agreement or other instrument to which such party is a party.





-16-







--------------------------------------------------------------------------------







(5)

Such party:  (1) had the advice, or sufficient opportunity to obtain the advice,
of legal counsel separate and independent from legal counsel for any other party
hereto; and (2) such party was not represented by the legal counsel of any other
party hereto in connection with the transactions contemplated by this Agreement,
nor was such party under any belief or understanding that such legal counsel was
representing such party’s interests.

(6)

The terms and conditions of the transactions contemplated by this Agreement are
fair and reasonable to such party based upon all of the facts and circumstances
at the time this Agreement is entered into; and such party has voluntarily
entered into the transactions contemplated by this Agreement, without duress or
coercion.

(B)

By Perkins

Perkins hereby represents and warrants to Signalife that Perkins is not Disabled
at the time of the execution and delivery of this Agreement by Perkins.

18.

INTREPRETATION AND CONSTRUCTION  

(A)

Preparation of Agreement

The parties have participated jointly in the negotiation and drafting of this
Agreement and each provision hereof.  In the event any ambiguity, conflict,
omission or other question of intent or interpretation arises, this Agreement
shall be construed as if jointly drafted by the parties, and no presumption or
burden of proof shall be presumed, implied or otherwise construed favoring or
disfavoring any party by virtue of the authorship of this Agreement or of any
provision hereof.

(B)

Performance on Business Day

In the event the date on which a party is required to take any action under the
terms of this Agreement is not a business day, the action shall, unless
otherwise provided herein, be deemed to be required to be taken on the next
succeeding business day.  For purposes of this section, the term “business day”
shall mean Monday through Friday (excluding any legal holidays).

(C)

Survival of Representations and Warranties

All representations and warranties made by any party in connection with any
transaction contemplated by this Agreement shall, irrespective of any
investigation made by or on behalf of any other party hereto, survive the
execution and delivery of this Agreement and the performance or consummation of
any transaction described in this Agreement, and shall continue in full force
and effect forever thereafter (subject to any applicable statutes of
limitation).

(D)

Independent Significance

The parties intend that each representation, warranty and covenant shall have
independent significance.  If any party has falsely made or breached any
representation, warranty or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which the
party has not falsely made or breached shall not detract from or mitigate the
fact that the party has falsely made or breached the first representation,
warranty or covenant.





-17-







--------------------------------------------------------------------------------







(E)

Entire Agreement; No Collateral Representations

Each party expressly acknowledges and agrees that this Agreement:  (1) is the
final, complete and exclusive statement of the agreement of the parties with
respect to the subject matter hereof; (2) supersede any prior or contemporaneous
agreements, memorandums, proposals, commitments, guaranties, assurances,
communications, discussions, promises, representations, understandings, conduct,
acts, courses of dealing, warranties, interpretations or terms of any kind,
whether oral or written (collectively and severally, the “prior agreements”),
and that any such prior agreements are of no force or effect except as expressly
set forth herein; and (3) may not be varied, supplemented or contradicted by
evidence of prior agreements, or by evidence of subsequent oral agreements. No
prior drafts of this Agreement, and no words or phrases from any prior drafts,
shall be admissible into evidence in any action or suit involving this
Agreement.

(F)

Amendment

Except as expressly provided herein, neither this Agreement nor any of the
terms, provisions, obligations or rights contained herein, may be amended,
modified, supplemented, augmented, rescinded, discharged or terminated (other
than by performance), except by a written instrument or instruments signed by
all of the parties to this Agreement.  

(G)

Waiver; Forbearance

No waiver of:  (1) any breach of any term, provision or agreement; (2) the
performance of any act or obligation under this Agreement; and/or (3) any right
granted under this Agreement, shall be effective and binding unless such waiver
shall be in a written instrument or instruments signed by each party claimed to
have given or consented to such waiver.  Except to the extent that the party or
parties claimed to have given or consented to a waiver may have otherwise agreed
in writing, no such waiver shall be deemed a waiver or relinquishment of any
other term, provision, agreement, act, obligation or right under this Agreement,
or of any preceding or subsequent breach thereof.  No forbearance by a party in
seeking a remedy for any noncompliance or breach by another party hereto shall
be deemed to be a waiver by such forbearing party of its rights and remedies
with respect to such noncompliance or breach, unless such waiver shall be in a
written instrument or instruments signed by the forbearing party.

(H)

Remedies Cumulative

The remedies of each party under this Agreement are cumulative and shall not
exclude any other remedies to which such party may be lawfully entitled.

(I)

Severability

If any term or provision of this Agreement, or the application thereof to any
person or circumstance, shall to any extent be determined to be invalid, illegal
or unenforceable under present or future laws, then, and in such event:  (1) the
performance of the offending term or provision (but only to the extent its
application is invalid, illegal or unenforceable) shall be excused as if it had
never been incorporated into this Agreement, and, in lieu of such excused
provision, there shall be added a provision as similar in terms and amount to
such excused provision as may be possible and still be legal, valid and
enforceable; and (2) the remaining part of this Agreement (including the
application of the offending term or provision to persons or circumstances other
than those as to which it is held invalid, illegal or unenforceable) shall not
be affected thereby, and shall continue in full force and effect to the fullest
legal extent.





-18-







--------------------------------------------------------------------------------







(J)

Time is of the Essence

Except and to the extent there is a specific cure provision in this Agreement,
each party understands and agrees that:  (1) time of performance is strictly of
the essence with respect to each and every date, term, condition, obligation and
provision hereof imposed upon such party; and (2) the failure to timely perform
any of the terms, conditions, obligations or provisions hereof by such party
shall constitute a material breach and a noncurable (but waivable) default under
this Agreement by such party.

(K)

Parties in Interest

Nothing in this Agreement shall confer any rights or remedies under or by reason
of this Agreement on any persons other than the parties hereto and their
respective successors and assigns, if any, or as may be permitted hereunder; nor
shall anything in this Agreement relieve or discharge the obligation or
liability of any third person to any party to this Agreement; nor shall any
provision give any third person any right of subrogation or action against any
party to this Agreement.

(L)

No Reliance Upon Prior Representations

Each party acknowledges that:  (1) no other party has made any oral
representation or promise which would induce such party, prior to executing this
Agreement, to change such party’s position to his, her or its detriment, to
partially perform, or to part with value in reliance upon such representation or
promise; and (2) such party has not so changed its position, performed or parted
with value prior to the time of the execution of this Agreement, or such party
has taken such action at its own risk.

19.

ENFORCEMENT

(A)

Governing Law

This Agreement and the rights and remedies of each party arising out of or
relating to this Agreement (including, without limitation, equitable remedies)
shall (with the exception of any applicable federal laws) be solely governed by,
interpreted under, and construed and enforced in accordance with the laws
(without regard to the conflicts of law principles) of the State of California,
as if this Agreement were made, and as if its obligations are to be performed,
wholly within the State of California.

(B)

Arbitration

(1)

Any "action or proceeding" (as such term is defined below) arising out of or
relating to this Agreement (which shall be deemed to encompass any aspect of the
employer-employee relationship between Signalife and Perkins, whether or not
specifically addressed or referenced in this Agreement) shall, to the maximum
extent allowed by law, be resolved by arbitration (an “Arbitration Proceeding”)
before the American Arbitration Association (the “Arbitration Authority”)
located in Los Angeles County, California (the “County”), according to National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association  (the "Rules").  Without limiting the generality of the foregoing,
the following shall be considered Controversies for this purpose:  (i) all
questions relating to the falsity of any representation or warranty hereunder
and/or of the breach of any obligation, covenant, promise, right, provision,
term or condition hereunder; (ii) the failure of any party to deny or reject a
claim or demand of any other party; and (iii) any question as to whether the
right to arbitrate a certain dispute exists.  The term "action or proceeding" is
defined as any and all claims, suits, actions, hearings, arbitrations or other
similar proceedings, including appeals and petitions therefrom,





-19-







--------------------------------------------------------------------------------







whether formal or informal, governmental or non-governmental, or civil or
criminal, and shall specifically include all claims under applicable federal or
state laws, regulations or case law.

(2)

This agreement to arbitrate shall be self-executing without the necessity of
filing any action in any court, and shall be specifically enforceable under the
prevailing arbitration law. Each party generally and unconditionally accepts the
exclusive jurisdiction of the Arbitration Authority as hereinabove provided.  

(3)

The Arbitrator shall apply such principles of law as provided above in
section 20(A) of this Agreement relating to application of law, and shall
endeavor to decide the controversy as though the Arbitrator were a judge in a
court of law.  The Arbitrator shall have the power to issue any award, judgment,
decree or order of relief that a court of law or equity could issue under such
applicable law including, but not limited to, money damages, specific
performance or injunctive relief; and for such purposes it is hereby expressly
acknowledged and agreed that damages at law would be an inadequate remedy for a
breach or threatened breach of any provision of this Agreement, it being the
intention of this sentence to make clear the agreement of the parties hereto
that the respective rights and obligations of the parties hereunder shall be
enforceable in any Arbitration Proceedings in accordance with principles of
equity as well as of law.  Notwithstanding the foregoing, nothing herein shall
be deemed to prevent any party hereto from moving before a court of competent
jurisdiction in the State of California for injunctive relief restraining or
enjoining violations of this Agreement or of applicable law.

(4)

The Arbitrator shall prepare a written decision, signed by the Arbitrator, that
shall be sent to the parties within sixty (60) calendar days following the
conclusion of the hearing.  The written statement will be supported by written
findings of fact and conclusions of law which adequately set forth the basis of
the Arbitrator’s decision, and which cites the statutes and precedents applied
and relied upon in reaching said decision.

(5)

 The parties agree to abide by any award, judgment, decree or order rendered in
any Arbitration Proceeding by the Arbitrator.  The award, judgment, decree or
order of the Arbitrator, and the findings of the Arbitrator, shall be final,
conclusive and binding upon the parties hereto to the extent and in the manner
provided by California statute.  Any judgment upon the award and enforcement of
any other judgment, decree or order of relief granted by the Arbitrator may be
entered or obtained in any court of competent jurisdiction, state or federal, in
the county in which the residence or principal office of a non-prevailing party
is located, as a basis for judgment and for the issuance of execution for its
collection and, at the election of the party making such filing, with the clerk
of one or more other courts, state or federal, having jurisdiction over the
party against whom such an award is rendered, or such party’s property.  The
parties shall have the right to petition the Superior Court of the appropriate
County to confirm, correct or vacate the Arbitrator’s award in accordance with
the provisions of the California Code of Civil Procedure.  

(6)

EACH PARTY HAS READ AND UNDERSTANDS THIS SECTION 20(B) AND FURTHER UNDERSTANDS
THAT, BY SIGNING THIS AGREEMENT AND AGREEING TO SUBMIT ALL CLAIMS AND DISPUTES
TO BINDING ARBITRATION AS PROVIDED ABOVE, SUCH PARY IS RELINQUISHING AND WAIVING
HIS OR HER RIGHT TO SUBMIT SUCH CLAIMS OR DISPUTES RELATING TO ANY ASPECTS OF
THE EMPLOYER/EMPLOYEE RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, DISCRIMINATION
CLAIMS, TO A COURT OF LAW, INCLUDING A JURY TRIAL.  Each party acknowledges that
the inclusion of this arbitration provision and the concomitant waiver and
relinquishment of the right to submit to a court of law any claims and disputes
relating to the employer-employee relationship is a material inducement to each
other party hereto to enter into the transaction contemplated hereby; that each
other





-20-







--------------------------------------------------------------------------------







party has already relied upon this waiver in entering into this Agreement; and
that each other party will continue to rely on this waiver in their future
dealings.  Each party warrants and represents that such party has reviewed this
waiver with such party’s legal counsel, and that such party has knowingly and
voluntarily waived its trial rights following consultation with such legal
counsel.

20.

ASSIGNMENT AND DELEGATION; SUCCESSORS AND ASSIGNS

(A)

Assignment or Delegation

Neither party (an “assigning party”) may directly or indirectly sell, license,
transfer or assign (whether through a merger, consolidation, conversion, sale of
assets, sale or exchange of securities, or by operation of law, or otherwise)
any of such party’s rights or interests under this Agreement, or delegate any of
such party’s duties or obligations under this Agreement, in whole or in part,
including to any subsidiary or to any affiliate, without the prior written
consent of the other party (a “consenting party”), which consent may be withheld
in the consenting party’s sole and absolute discretion; provided, however:

(1)

subject to prior compliance with subsection (3) and subsection (4) below, an
assigning party may assign all of the rights and interests and delegate all of
the duties and obligations of the assigning party under this Agreement in
connection with a transaction whose principal purpose is to change the State in
which the assigning party is incorporated, or to form a holding company, or to
effect a similar reorganization as to form of entity without change of
beneficial ownership, including through:  (1) a merger or consolidation or stock
exchange or divisive reorganization (i.e., spin-off, split-off or split-up) or
other reorganization with respect to the assigning party and/or its
stockholders; or (2) the sale, transfer, exchange or other disposition by the
assigning party of its assets in a single or series of related transactions, so
long as such transferee, purchaser or surviving person shall expressly assume
such obligations of the assigning party;

(2)

subject to subsection (3) and subsection (4) below, an assigning party may, with
the prior written consent of the consenting party, which consent the consenting
party may withhold in its sole and absolute discretion, assign all of the rights
and interests and delegate all of the duties and obligations of the assigning
party under this Agreement to any other person in connection with the transfer
or sale of the entire business of the assigning party (other than with respect
to a sale described in subsection (1) above), or the merger or consolidation of
the assigning party with or into any other person (other than with respect to a
merger or consolidation described in subsection (1) above), so long as such
transferee, purchaser or surviving person shall expressly assume such
obligations of the assigning party;

(3)

notwithstanding anything in subsection (1) or subsection (2) above to the
contrary, no assignment or transfer under subsection (1) or subsection (2) may
be effectuated unless the proposed transferee or assignee first executes such
agreements (including a restated employment agreement) in such form as the
consenting party may deem reasonably satisfactory to:  (1) evidence the
assumption by the proposed transferee or assignee of the obligations of the
assigning party; and (2) to ensure that the consenting party continues to
receive such rights, benefits and protections (both legal and economic) as were
contemplated by the consenting party when entering into this Agreement; and

(4)

notwithstanding anything in subsection (1) or subsection (2) above to the
contrary:  (1) any assumption by a successor or assign under subsection (1) or
subsection (2) above shall in no way release the assigning party from any of its
obligations or liabilities under this Agreement; and (2) and any merger,
consolidation, reorganization, sale or conveyance under subsection (1) or
subsection (2) above shall not be deemed to abrogate the rights of the
consenting party elsewhere





-21-







--------------------------------------------------------------------------------







contained in this Agreement.

Any purported assignment or transfer in violation of the terms of this
subsection (2) shall be null and void ab initio and of no force and effect, and
shall vest no rights or interests in the purported assignee or transferee.  

(B)

Successors and Assigns

Subject to section 21(A) above, each and every representation, warranty,
covenant, condition and provision of this Agreement as it relates to each party
hereto shall be binding upon and shall inure to the benefit of such party and
his, her or its respective successors and permitted assigns, spouses, heirs,
executors, administrators and personal and legal representatives, including any
successor (whether direct or indirect, or by merger, consolidation, conversion,
purchase of assets, purchase of securities or otherwise).

21.

MISCELLANEOUS  

(A)

Costs and Expenses

Except as expressly set forth in this Agreement, each party shall pay all legal
and other fees, costs and expenses incurred or to be incurred by such party in
negotiating and preparing this Agreement; in performing due diligence or
retaining professional advisors; and in complying with such party’s covenants,
agreements and conditions contained herein.

(B)

Cooperation

Each party agrees, without further consideration, to cooperate and diligently
perform any further acts, deeds and things, and to execute and deliver any
documents that may be reasonably necessary or otherwise reasonably required to
consummate, evidence, confirm and/or carry out the intent and provisions of this
Agreement, all without undue delay or expense.

(C)

Notices

Unless otherwise specifically provided in this Agreement, all notices, demands,
requests, consents, approvals or other communications (collectively and
severally called "notices") required or permitted to be given hereunder, or
which are given with respect to this Agreement, shall be in writing, and shall
be given by: (1) personal delivery (which form of notice shall be deemed to have
been given upon delivery), (2) by telegraph or by private airborne/overnight
delivery service (which forms of notice shall be deemed to have been given upon
confirmed delivery by the delivery agency), (3) by electronic or facsimile or
telephonic transmission, provided the receiving party has a compatible device or
confirms receipt thereof (which forms of notice shall be deemed delivered upon
confirmed transmission or confirmation of receipt), or (4) by mailing in the
official government mails of their applicable local by registered or certified
mail or the equivalent, return receipt requested and postage prepaid, which
forms of notice shall be deemed to have been given upon the fifth {5th} business
day following the date mailed.  Notices shall be addressed at the addresses
first set forth above, or to such other address as the party shall have
specified in a writing delivered to the other parties in accordance with this
paragraph.  Any notice given to the estate of a party shall be sufficient if
addressed to the party as provided in this subsection.





-22-







--------------------------------------------------------------------------------







(D)

Counterparts; Electronically Transmitted Document

This Agreement may be executed in counterparts, each of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument, binding on all parties hereto.  Any signature page of this Agreement
may be detached from any counterpart of this Agreement and reattached to any
other counterpart of this Agreement identical in form hereto by having attached
to it one or more additional signature pages.  If a copy or counterpart of this
Agreement is originally executed and such copy or counterpart is thereafter
transmitted electronically by facsimile or similar device, such facsimile
document shall for all purposes be treated as if manually signed by the party
whose facsimile signature appears.

(E)

Execution by All Parties Required to be Binding

This Agreement shall not be construed to be an offer and shall have no force and
effect until this Agreement is fully executed and delivered by all parties
hereto pursuant to the terms of section22(D). Until such time as all parties
fully execute this Agreement, any party who has previously executed and
delivered this Agreement may revoke such execution and delivery.

WHEREFORE, the parties hereto have deemed this Agreement to have been executed
in the City of Los Angeles, State of California, as of the Effective Date.

SIGNALIFE:

Signalife, Inc.

a Delaware corporation

 




 

By:

/s/ Charles Harrison

 

Charles Harrison, Chairman of the Compensation Committee, on behalf of the Board
of Directors of Signalife




 

PERKINS:

/s/ Rowland Perkins

 

Rowland Perkins





-23-







--------------------------------------------------------------------------------














-i-





